Title: To Thomas Jefferson from James Hamilton, 24 February 1781
From: Hamilton, James
To: Jefferson, Thomas



Sir
 Frederick’s Town 24th Feby. 1781

I have the honor of receiving Your Excellencies Letter of the 3d Instant, with an extract from Major Genl. Phillips’s Letter, which by adhering to, in Your ordering any Sum from one to five thousand Pounds in Specie to be paid Mr. Geddes here for the use of the Troops of Convention, I shall immediately Write to New York, that Your Prisoners may receive an equivalent Sum there, payable to those only, you shall please Direct it to be given.
My Orders are such, that I cannot receive the Sum Mention’d in Your Letter in any other Manner.
I have the Honor to be Sir Your Excellencies Most Obedt. And Most Humble Servant,

Jas. Hanilton

